284 F.2d 530
HOUSE OF WORSTED-TEX, INC., Appellant,v.ENRO SHIRT COMPANY, Inc., Appellee.
Patent Appeal No. 6612.
United States Court of Customs and Patent Appeals.
December 8, 1960.

Caesar & Rivise, Philadelphia, Pa. (A. D. Caesar, Philadelphia, Pa., of counsel), for appellant.
Submitted on record on behalf of appellee.
Before WORLEY, Chief Judge, and RICH, MARTIN, and SMITH, Judges, and Judge WILLIAM H. KIRKPATRICK.1
MARTIN, Judge.


1
This appeal is from the decision of the Commissioner of Patents affirming the decision of the Examiner of Interferences which dismissed the opposition of appellant, House of Worsted-Tex, Inc., to the registration of the trademark "Ivycasual" for "Dress, Negligee and Sport Shirts and Pajamas for Men and Boys."


2
Applicant, Enro Shirt Company, Inc., a Kentucky corporation located in Louisville, Kentucky, filed application Ser. No. 689,558 on June 15, 1955, claiming use of "Ivycasual" from May 1, 1955, the mark was published on March 27, 1956, and opposition was filed on April 13, 1956. Applicant contested the opposition below and prevailed but in this court it has neither appeared nor filed a brief.


3
Opposer took the testimony of one witness at the taking of whose testimony the applicant was, by choice, not represented. The record made by the opposer shows that it relies on a trademark registration, No. 371,524, of "Ivy League Model," the words being surrounded by a rectangular line border, and apparently on claimed exclusive rights in the clothing field of the simple term "Ivy League."


4
We are this day deciding two other appeals by the same opposer based on the same alleged rights, appeals Nos. 6610 and 6611, against Superba Cravats, Inc., 284 F.2d 528, wherein we have set forth reasons for affirming the dismissal of the oppositions, which are as applicable to the instant case as they are in those appeals.


5
For the reasons stated in the other appeals, we are of the opinion that there is no likelihood of confusion, mistake or deception of purchasers if applicant's mark "Ivycasual" is used on the goods above mentioned as to preclude registration.


6
The decision of the Commissioner is affirmed.


7
Affirmed.



Notes:


1
 United States Senior District Judge for the Eastern District of Pennsylvania, designated to participatein place of Judge O'Connell, pursuant to provisions of Section 294(d), Title 28 United States Code.